IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                      February 11, 2014 Session

           STATE OF TENNESSEE v. JOHNATHAN R. JOHNSON

               Appeal from the Circuit Court for Montgomery County
                     No. 41101174     Michael R. Jones, Judge


                  No. M2013-00301-CCA-R3-CD - Filed May 15, 2014


Johnathan R. Johnson (“the Defendant”) was convicted on two counts of driving on a
suspended driver’s license, one count of possession of .5 grams or more of a substance
containing cocaine with intent to sell or deliver, one count of possession of contraband in a
penal institution, and one count of simple possession of marijuana. In this direct appeal, the
Defendant contends that: (1) the trial court erred when it denied his motions to suppress
certain evidence; (2) the trial court erred when it admitted evidence of a Tennessee Bureau
of Investigation (“TBI”) lab report which the Defendant alleges was not provided in
discovery; (3) the evidence was insufficient to support his conviction for possession of .5
grams or more of a substance containing cocaine with intent to sell or deliver; and (4) the
trial court erred in denying alternative sentencing. After a thorough review of the record and
applicable law, we affirm the judgements of the trial court.

                  Tenn. R. App. P. 3 Appeal as of Right; Judgments
                            of the Circuit Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which J ERRY L. S MITH and
R OBERT W. W EDEMEYER, JJ., joined.

Jacob W. Fendley, Clarksville, Tennessee, for the appellant, Johnathan R. Johnson.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; John W. Carney, District Attorney General; and Dan Brollier, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                           OPINION

                            Factual and Procedural Background

       A Montgomery County Grand Jury indicted the Defendant on two counts of driving
on a suspended driver’s license, one count of possession of .5 grams or more of a substance
containing cocaine with intent to sell or deliver, one count of possession of contraband in a
penal institution, and one count of simple possession of marijuana. Prior to trial, the
Defendant moved to suppress all evidence that arose from a traffic stop conducted on
September 30, 2011, and a suppression hearing was held.

        Officer Dindar, with the Clarksville Police Department (“CPD”) testified that he was
working as a patrol officer on September 16, 2011, when he stopped the Defendant for a
“light law violation.” Officer Dindar explained that, to the “best of [his] knowledge at that
time one of [the Defendant’s] taillights was either inoperable or broken.” Officer Dindar
stopped the Defendant and discovered that the Defendant’s driver’s license was suspended.
He cited the Defendant for driving on a suspended license and released him. When asked
whether he recalled “exactly what was the problem” with the taillight, Officer Dindar
responded, “Sir, not hundred [sic] percent, but I do remember as being [sic] related to his
taillight.” He further explained that, “as a general rule of thumb,” he only would stop a
driver for a taillight if the light was “either not working or they are cracked taillights, they’re
emitting or dazzling, glaring lights.”

        Officer Dindar testified that, on September 30, 2011, he again stopped the Defendant
for a “[l]ight law violation” regarding “something to do with his taillight.” Officer Dindar
could not fully remember the circumstances of the stop, but he testified that, generally, when
he stops a vehicle for a broken taillight with light emitting, he advises them to fix the
problem with a special taillight tape. The Defendant’s taillight, however, was still in
violation at the time of the second stop. When the Defendant presented his license, Officer
Dindar discovered that the license still was suspended. At that time, Officer Dindar made
a custodial arrest of the Defendant because he “realize[d] that [the Defendant was] going to
keep on doing the same thing.” Officer Dindar noted that he did not recognize the
Defendant’s vehicle at the time he made the stop and did not make the connection to the
earlier stop until he approached the Defendant.

       On cross-examination, Officer Dindar confirmed that he did not recall whether, during
the second stop, the Defendant had any tape on his taillight. He clarified that he would not
stop somebody if the tape were applied correctly, but he would stop somebody if the tape
were applied incorrectly in such a way that he could “still clearly see a white light coming
out.”

                                                2
        The defense called Regina Johnson, the Defendant’s mother, to testify. Johnson
testified that, on the night of the Defendant’s second arrest, she saw the Defendant’s car with
“red tape over the cover . . . on the back taillight.” She denied seeing a glaring light coming
from the taillight.

        The Defendant also testified. According to the Defendant, shortly after Officer
Dindar pulled him over on September 16, he put “[w]ay more than one” layer of tape on his
taillight. He testified that the tape was on his taillight when Officer Dindar pulled him over
on September 30.

        The trial court noted that Officer Dindar’s testimony was that “he would have only
made the stop if there had been a glaring light coming from the taillight, which is a violation
of the statute.” The trial court further found, “[The Defendant] tried to remedy the problem
from the stop. Apparently, he didn’t and he still had a violation in the eyes of the officer, and
[Officer Dindar] does not seem to have been unreasonable in that determination.” Therefore,
the trial court denied the motion to suppress.

        The Defendant waived his right to a jury trial and proceeded to a bench trial. Prior
to the bench trial, the Defendant moved to suppress all evidence arising out of a search that
occurred in the booking area of the Montgomery County jail. The trial court combined the
hearing on the Defendant’s second motion to suppress with the bench trial.

       Officer Dindar testified that he was working as a patrol officer on September 16,
2011, when he stopped the Defendant for a “light law violation.” Upon discovering that the
Defendant’s driver’s license was suspended, Officer Dindar issued the Defendant a citation
and released him. A certified copy of the Defendant’s driving record was entered into
evidence showing that the Defendant’s license was suspended on September 16, 2011.
Officer Dindar testified that he performed another traffic stop of the Defendant on September
30, 2011, again due to a “light law violation.” During that stop, Officer Dindar again
discovered that the Defendant’s driver’s license was suspended. Officer Dindar arrested the
Defendant and took him to the Montgomery County Jail for booking.

       Officer Dindar testified that initially he performed a “general search” of the
Defendant, which he described as a “pat down search” that did not involve a cavity search
or removal of any of the Defendant’s clothing. While in the booking area of the Montgomery
County Jail, the Defendant requested to use the bathroom. Officer Dindar remembered that
the Defendant “asked to go the bathroom several times, which kind of alarmed me at that
time.” Officer Dindar testified, “[W]hen we let somebody go to the bathroom we always let
them know do not flush the toilet; and we always watch them due to officer safety issues.”
Officer Dindar was under the impression that the Defendant had to urinate, and he became

                                               3
suspicious when he noticed that the Defendant was “pulling [his] pants down.” At that time,
he noticed that the Defendant “started acting suspicious, he was holding his pants” and that
“he had a very, you know, different look on his face,” so he ordered the Defendant to stand
up. As Officer Dindar approached the Defendant, “[the Defendant] was holding onto his
pants and they were sideways, and his back hand, he was holding onto his pant, not through
his belt loop or anything like that, as if he was holding something in his hand through his
pants.” Officer Dindar testified that this behavior “grabbed [his] attention,” and he ordered
the Defendant to go to the “search room” to be searched. Officer Dindar was present for the
search which was conducted by jail deputies. He testified that the jail deputies recovered
“the substance from [the Defendant’s] pants.”

        On cross-examination, Officer Dindar confirmed that, at the time he was going
through booking procedure at the jail, he did not believe that the Defendant was harmed or
that he was in danger. He explained that, after being taken in front of the magistrate, an
arrestee still must be “booked in, they still have to go through the . . . booking process, then
they get released.” Officer Dindar further testified that, “until the sheriffs book him in, until
they get searched, until the last moment – until the sheriffs tell me that I am free to leave they
are still in our custody.” Officer Dindar stated that, even if the bathroom incident had not
occurred, “[the Defendant] was going to be searched anyway in jail. I mean, they do get
searched no matter what.” He confirmed that this search upon entering the jail is not a
simple pat down but rather a “thorough search.” Officer Dindar also elaborated on the
Defendant’s behavior in the bathroom, explaining, “[The Defendant] had sufficient amount
of time to use the bathroom, and all he was doing was just looking around and watching what
I am [sic] doing. And based on my experience as a police officer that looked very
suspicious.”

       On redirect examination, Officer Dindar confirmed that the Defendant was “still in
the process of booking” at the time he was searched. Officer Dindar further explained the
booking procedure:

       Everytime we take somebody to booking, of course, we get a mittimus, we
       take him inside, we submit the mittimus paperwork to the booking clerks, they
       start looking through our paperwork, then we take that person into the
       searching room, the room that they get searched, we drop their properties, if
       we keep part of it, being the cell phones and such things, while we’re
       transporting them we keep that stuff and, you know, we give that to the
       booking search clerks, jail deputies.

              And while they’re searching that person we wait over there and we are
       never allowed to leave until they get done searching that person and telling us

                                                4
       they’re good to go due to the fact that sometimes they do find contrabands. Or
       sometimes when they’re searching them they do find open wounds, sore on
       their body; then they have to call the nurse.

      Officer Dindar testified that an arrestee is not released on bond until after booking is
complete and confirmed that, even in the situation where an arrestee is to be released on his
own recognizance, Officer Dindar “always” brings the arrestee to be processed through
booking.

        Agent Jason Hankins of the TBI testified that, on September 30, 2011, he was
working with the CPD when Officer Dindar requested that he come to the Montgomery
County jail. Once at the jail, Agent Hankins took a preliminary weight and performed a field
test on the substance recovered from the Defendant. The substance tested positive for the
presence of cocaine and had a preliminary weight of approximately 1.7 grams. Agent
Hankins testified that, shortly thereafter, he interviewed the Defendant at a different location.
Agent Hankins read the Defendant his Miranda rights, and the Defendant signed the waiver
of rights form.

      On cross-examination, Agent Hankins testified that the Defendant did not appear to
be under the influence of drugs by the time he encountered him.

        As to the issues involved in the second motion to suppress, the Defendant testified
that, on the night he was arrested, he was searched three times. He stated that a “rookie
officer” was training with Officer Dindar that night and searched him first. Next, Officer
Dindar searched him and then put him in the back of the patrol car. The Defendant testified
that the officers then proceeded to search his car as well as the “rim of [his] hat.” According
to the Defendant, he was taken before a magistrate and granted a bond to be released on his
own recognizance. When he left the magistrate, he was “fixing to go into booking,” but
“they had a female in there so they couldn’t search me right then, so I asked to use the
bathroom. . . . That’s when I went to the bathroom, and I came out, that’s when I was
searched, because the girl was finished.”

       On cross-examination, the Defendant testified that he could not remember if he had
signed a bond to be released on his own recognizance by the time he was searched.

        Regarding the Defendant’s motion to suppress the evidence resulting from the search
in the booking area of the jail, the trial court reasoned that the Defendant was still in custody
at the time he was taken into the booking area. The trial court noted that the Defendant
“would have had to have been booked, searched and then signed the bond before he would
have been released.” Therefore, the trial court concluded, “[The Defendant] was then taken

                                               5
to the search room where he would have been searched and these items would have been
found, so that it would inevitably been [sic] found anyway.” The trial court further reasoned,
“What fourth amendment rights that [a defendant] has while in custody are not as great as
those that he might have if he were a free person.” The trial court concluded that Officer
Dindar had “reason to believe that [the Defendant] was trying to conceal something or
dispose of something down the toilet.” Based on that reasoning, the trial court denied the
Defendant’s motion to suppress.

        Officer Dindar was re-called to testify for the State. He testified that the substances
recovered during the search of the Defendant at the jail included “a plastic bag containing
individually packed marijuana,” a “soap looking material,” and “some white powdery
substance.” He testified that, based on his experience, “the first thing that came to [his] mind
was crack cocaine” when he saw the “soap looking material.” Officer Dindar confirmed that
these items were recovered during a search of the Defendant while the Defendant was “in the
booking area . . . [i]n the secure zone of the jail.” He testified that he performed field tests
on the substances, but he added, “I don’t hundred percent [sic] remember what I did.”
Officer Dindar then turned possession of the recovered substances over to Agent Hankins.

        Agent Hankins was re-called by the State. He testified that Officer Dindar gave him
the substances recovered from the Defendant when he arrived at the Montgomery County
Jail. He performed field tests on “a bag of white powder” and “six . . . individually wrapped
crystalline white substances,” which all tested positive for the presence of cocaine. He also
performed a field test on “a bag of green plant material” which tested positive for marijuana.

       At this point in the trial, the defense learned, apparently for the first time, that the
State planned to call an agent with the TBI to testify regarding the results of testing
performed on the substances in question and to submit a lab report as to the results of that
testing. Claiming that the lab report was never provided in discovery, the defense requested
a continuance, stating, “[I]n light of the new evidence [the Defendant] has some things to
consider. I’m trying to reevaluate the case.” The State claimed that the lab report was
included in discovery. The court granted a continuance. The trial resumed on December 5,
2012.

       Agent Hankins was re-called by the State. He confirmed that he took possession of
the “green plant material,” “a bag of what appeared to be white crystalline rocks,” and a “bag
of white powder,” all of which were recovered during the search of the Defendant. Agent
Hankins also testified that, during his interview with the Defendant following the search, the
Defendant “stated that he sells to support his habit and make a little extra money.”

       On cross-examination, Agent Hankins confirmed that, during his interview with the

                                               6
Defendant, the Defendant “said he was high.” However, according to Officer Hankins, the
Defendant “didn’t appear to be under intoxication of anything.” The Defendant stated that
“he smokes marijuana and crack together,” a combination he referred to as a “primo.”

        The State then called Agent John Scott with the TBI to testify. The defense objected
to his testimony on the grounds that no lab report was included in discovery. The trial court
overruled the objection.

        Agent John Scott, a forensic scientist with the TBI, testified as an expert in forensic
chemistry. Agent Scott identified the evidence envelopes containing the substances
recovered from the Defendant and confirmed that he had performed chemical analysis tests
on the substances. The first substance he tested was a “white powder” which Agent Scott’s
testing concluded was .33 grams of cocaine. The second substance he tested included “six
individual little baggies” containing “a rock like substance” which Agent Scott’s testing
concluded was “cocaine base” with a total weight of .9 grams. The final substance Agent
Scott tested was four plastic bags containing “plant material” which his testing concluded
was marijuana with a total weight of 2.36 grams.

       Following Agent Scott’s testimony, the State rested its case-in-chief.

       The Defendant testified again on issues other than the second motion to suppress.1
According to the Defendant, on both occasions when he was pulled over by Officer Dindar,
he was not driving his own car but rather that of a friend. According to the Defendant, on
the night he was pulled over, he was on his way to a friend’s house “to play some cards and
smoke and drink.” The Defendant stated that he was suffering from a drug addiction and that
the drugs were for his own personal consumption. He testified that the drugs were for him
to “get high on” and would have only lasted him for one night.

       On cross-examination, the Defendant denied ever telling Agent Hankins that he sold
crack to help support his drug habit. The Defendant testified, “I didn’t tell [Agent Hankins]
specifically what I sold to support my habit.” When asked, “You didn’t tell [Agent Hankins]
that you sold drugs, those drugs to support your habit?” the Defendant responded, “That’s
what it says on there.”

       On redirect examination, when asked to describe with whom he “would typically
exchange” drugs, the Defendant responded, “It’s more so of the buddies that I hang out, like
the people I was going to be playing cards with.” He clarified, “As you get together and put


       1
        Because the hearing on the second motion to suppress was incorporated into the bench trial, the
Defendant’s earlier testimony was limited to the issues raised in the second motion to suppress.

                                                  7
money in together to go to the store to buy some beer, it would be the same putting money
together to get high together.”

       Following the Defendant’s testimony, the defense rested its case. The trial court
found the Defendant guilty on all five counts of the indictment.

        The trial court conducted a sentencing hearing on January 9, 2013. At the sentencing
hearing, the presentence report was admitted as an exhibit without objection. At the
conclusion of the hearing, the trial court sentenced the Defendant to six months on each of
his convictions for driving on a suspended driver’s license, twelve years on his conviction
for possession of .5 grams or more of a substance containing cocaine with intent to sell or
deliver, six years on his conviction for possession of contraband in a penal institution, and
eleven months and twenty-nine days on his conviction for simple possession of marijuana.
The trial court denied alternative sentencing and accordingly ordered the Defendant to serve
his sentence in confinement. The trial court also ordered that all sentences run concurrently
to each other, for a total effective sentence of twelve years’ incarceration. The Defendant
filed a timely notice of appeal.2

                                               Analysis

                                        Motions to Suppress

        Both the Fourth Amendment to the United States Constitution and Article I, section
7, of the Tennessee Constitution guarantee the right to be free from unreasonable searches
and seizures. “[A] warrantless search or seizure is presumed unreasonable, and evidence
discovered as a result thereof is subject to suppression unless the State demonstrates that the
search or seizure was conducted pursuant to one of the narrowly defined exceptions to the
warrant requirement.” State v. Yeargan, 958 S.W.2d 626, 630 (Tenn. 1997). “[A] trial
court’s findings of fact in a suppression hearing will be upheld unless the evidence
preponderates otherwise.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Likewise,
“[q]uestions about witness credibility and ‘resolution of conflicts in the evidence are matters
entrusted to the trial judge.’” State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001) (quoting
Odom, 928 S.W.2d at 23). “Our review of a trial court’s application of law to the facts,
however, is conducted under a de novo standard of review.” Walton, 41 S.W.3d at 81 (citing
State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999); Yeargan, 958 S.W.2d at 629. Finally,
we note that the prevailing party on a motion to suppress “is entitled to the strongest


       2
         Because the instant appeal arose from a non-jury trial, the Defendant was not required to file a
motion for new trial. See Tenn. R. App. P. 3(e); State v. Isaiah Burton, Jr., No. M2005-00690-CCA-R3-CD,
2006 WL 1896364, at *7 (Tenn. Crim. App. July 7, 2006).

                                                   8
legitimate view of the evidence adduced at the suppression hearing as well as all reasonable
and legitimate inferences that may be drawn from the evidence.” State v. Munn, 56 S.W.3d
486, 494 (Tenn. 2001) (citing Odom, 928 S.W.2d at 23; State v. Binette, 33 S.W.3d 215, 217
(Tenn. 2000)).

                                  September 30 Traffic Stop

       The Defendant first contends that the trial court improperly denied his motion to
suppress the evidence that resulted from the traffic stop on September 30, 2011. Specifically,
the Defendant argues that the State failed to show at the suppression hearing that the stop
constituted a lawful seizure under the Fourth Amendment.

        Our supreme court has recognized that, “[u]pon turning on the blue lights of a vehicle,
a police officer has clearly initiated a stop and has seized the subject of the stop within the
meaning of the Fourth Amendment.” Binette, 33 S.W.3d at 218. However, a warrantless
investigatory stop of a motor vehicle is lawful under the Fourth Amendment “when the
officer has a reasonable suspicion, supported by specific and articulable facts, that a criminal
offense has been or is about to be committed.” State v. Watkins, 827 S.W.2d 293, 294
(Tenn. 1992) (citing Terry v. Ohio, 392 U.S. 1, 21 (1968); Griffin v. State, 604 S.W.2d 40,
42 (Tenn. 1980)).

        In the instant case, Officer Dindar testified that he stopped the Defendant because he
observed a “[l]ight law violation” regarding “something to do with [the Defendant’s]
taillight.” He admitted that he could not remember “a hundred percent” the circumstances
of the malfunctioning taillight, but he testified that the Defendant’s taillight was not in
compliance with the applicable statute. See Tenn. Code Ann. § 55-9-402(b) (2008). He
could not remember “a hundred percent” whether the Defendant had attempted to put any
tape on his taillight since the time of the previous stop. However, Officer Dindar testified
that, in his experience, taillight tape can be applied incorrectly such that “you still have
dazzling and glaring lights emitting from [the] taillight,” and “as far as the state of Tennessee
law is concerned that is not acceptable.” When asked whether he stopped the Defendant
“purely for the light law [violation],” he responded, “Yes, sir. Absolutely.” In denying the
Defendant’s motion to suppress, the trial court reasoned that Officer Dindar “would have
only made the stop if there had been a glaring light coming from the taillight, which is a
violation of the statute.” The trial court concluded that “[the Defendant] tried to remedy the
problem from the stop. Apparently, he didn’t and he still had a violation of the light law in
the eyes of the officer, and [Officer Dindar] does not seem to have been unreasonable in that
determination.”

       Our supreme court has held that, “[i]n determining whether a police officer’s

                                               9
reasonable suspicion is supported by specific and articulable facts, a court must consider the
totality of the circumstances,” including, among other things, “objective observations,
information obtained from other police officers or agencies, information obtained from
citizens, and the pattern of operation of certain offenders.” Watkins, 827 S.W.2d 293. A
court also may consider “rational inferences and deductions that a trained police officer may
draw from the facts and circumstances known to him.” Watkins, 827 S.W.2d 293.

        In the instant case, Officer Dindar’s reason for stopping the Defendant was based on
his observation that the Defendant was in violation of the statute governing taillights.
Although Officer Dindar could not recall the specific nature of the defect, or whether the
Defendant had attempted a repair, he did testify that the Defendant’s light was
malfunctioning and that it was in violation of the statute. Furthermore, although the
Defendant asserted that he had properly covered the light, the Defendant’s own testimony
that his taillight was in fact broken on the night he was pulled over and that he previously had
attempted to repair it with tape corroborated Officer Dindar’s testimony. The trial court
clearly chose to accredit Officer Dindar’s testimony that the taillight was in violation of the
statute at the time the Defendant was pulled over. The evidence does not preponderate
against the trial court’s finding. Officer Dindar’s observation that the Defendant’s taillight
was in violation of the statute was more than sufficient to constitute the reasonable suspicion
necessary to justify the investigatory stop. Therefore, we hold that the trial court properly
denied the Defendant’s motion to suppress. The Defendant is entitled to no relief on this
issue.

                                  Montgomery County Jail

      The Defendant also challenges the trial court’s denial of his motion to suppress the
evidence resulting from the search of the Defendant in the booking area of the Montgomery
County Jail. He argues that “once a magistrate orders a person released upon their personal
recognizance then that person is no longer under arrest or in custody.” Therefore, the
Defendant asserts that Officer Dindar’s search was unlawful under the Fourth Amendment
because the Defendant had a reasonable expectation of privacy and “there was no new
probable cause to allow either Clarksville Police or the Montgomery County Sheriff’s
Department to seize the Defendant after he had been ordered released.”

        An inventory search “in accordance with routine administrative procedures” involved
in booking and processing an arrestee through a detention facility is a well-recognized
exception to the warrant requirement. Watkins, 827 S.W.2d at 295 (citing South Dakota v.
Opperman, 428 U.S. 364, 372 (1976)). When the subject of a custodial arrest is transported
to a detention facility, “[l]aw enforcement authority in such cases extends to performing a
detailed ‘inventory search’ of all personal effects in the arrestee’s possession, and possibly

                                              10
of the vehicle in which he was riding at the time of arrest, if that vehicle is also seized.”
Crutcher, 989 S.W.2d at 301 (citing Illinois v. Lafayette, 462 U.S. 640, 648 (1983)); see also
Cothran, 115 S.W.3d at 526 (“When [the defendant] arrived at the police station, a deputy
again searched him and found a bag of marijuana and rolling papers on his person. These
items were lawfully seized pursuant to a valid inventory search at the police station.”).

        The United States Supreme Court has noted that “routine administrative procedure[s]
at a police station house incident to booking and jailing the suspect derive from different
origins and have different constitutional justifications” than a search based on probable
cause. Maryland v. King, ___ U.S. ___, 133 S. Ct. 1958, 1970 (2013). An inventory search
incident to arrest is not based on the “fair probability that contraband or evidence of a crime
will be found” but rather on the administrative and security concerns inherent to formally
processing an arrestee. Id. (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983). Such
justifications include “(1) the protection of the owner’s property while it remains in police
custody, (2) the protection of the police against claims or disputes over lost or stolen
property, and (3) the protection of the police from potential danger.” State v. Glenn, 639
S.W.2d 584, 585-86 (Tenn. 1983) (citing South Dakota v. Opperman, 428 U.S. 364, 369
(1976)). Similarly, our supreme court has recognized that “the policy of maintaining prison
security is a legitimate factor that may bear upon the objective reasonableness of an
expectation of privacy.” Munn, 56 S.W.3d at 496; see also State v. Putt, 955 S.W.2d 640,
644 (Tenn. Crim. App. 1997) (“[T]he fact that the defendant had entered the grounds of the
prison facility diminishes her usual expectation of privacy. This intrusion on her privacy is
outweighed by the State’s substantial interest in preventing the introduction of drugs into
prison facilities.”).

        Officer Dindar testified that the Defendant requested to use the bathroom while he
was “in the booking area . . . [i]n the secure zone of the jail.” Officer Dindar’s testimony is
clear that, although the Defendant eventually was to be released on his own recognizance,
the Defendant was still in the midst of normal administrative booking procedures at the time
he was searched. Officer Dindar explained that, after being taken in front of a magistrate,
an arrestee still must go through the “booking process,” even in such instance that they are
granted a bond to be released on their own recognizance. Officer Dindar’s testimony was
that the normal booking process involves a “thorough” search of the arrestee as he enters the
jail and that no arrestee is released on bond until after he completes the booking process.
According to the Defendant’s own testimony, at the time he asked to use the bathroom, he
was in the holding area “fixing to go into booking” but was waiting because there was a
“female in there so they couldn’t search me right then.” Based on this testimony, the trial
court concluded that the Defendant “would have had to have been booked, searched and then
signed the bond before he would have been released” and that even if the bathroom incident
had not occurred, the Defendant “would have been searched and these items would have

                                              11
been found, so that it would inevitably been found [sic] anyway.”

       It is clear from the testimony that a search of the Defendant as a part of a normal
administrative booking procedure at the jail was imminent. Even when an arrestee is to be
eventually released on his own recognizance, he is still subject to the normal booking
procedure following arrest, as there is still a legitimate law enforcement interest in doing
such things as making a record of the arrest, obtaining basic biographical information, taking
fingerprints, and photographing the arrestee. Nothing in the record suggests that the
impending search of the Defendant was anything other than a routine inventory search
inherent to that normal booking procedure. Under the doctrine of inevitable discovery,
“illegally obtained evidence is admissible if the evidence would have otherwise been
discovered by lawful means.” State v. Cothran, 115 S.W.3d 513, 525 (Tenn. Crim. App.
2003) (citing Nix v. Williams, 467 U.S. 431, 444 (1984); State v. Ensley, 956 S.W.2d 502,
511 (Tenn. Crim. App. 1996)).

       Furthermore, we agree with the trial court that the Defendant had a diminished
expectation of privacy at the time he was in the holding area of the jail waiting to be booked
and that he was still in the custody of Officer Dindar.3 The evidence does not preponderate
against the trial court’s findings. Therefore, we hold that the trial court properly denied the
Defendant’s motion to suppress. The Defendant is entitled to no relief on this issue.

                                           TBI Lab Report

       The Defendant also contends that the trial court erred when it admitted evidence of
the TBI lab report which he alleges was not provided in discovery. According to the
Defendant, he was “essentially ambushed after waiving a jury trial in this matter” when the
State failed to provide “an extremely vital piece of evidence in a drug case.”

       The Tennessee Rules of Criminal Procedure mandate that, “[u]pon a defendant’s
request, the state shall permit the defendant to inspect and copy or photograph the results or
reports of physical or mental examinations, and of scientific tests or experiments.” Tenn. R.
Crim. P. 16(a)(1)(G)(iii). Should the State fail to comply with a defendant’s discovery
request, the court has a number of available options:

               (A) order that party to permit the discovery or inspection; specify its
        time, place, and manner; and prescribe other just terms or conditions;


        3
          Indeed, the Defendant’s suspicious actions observed by Officer Dindar in the restroom may have
constituted an independent basis for a finding of probable cause justifying the search by Officer Dindar.
Because the trial court did not rely on that reasoning, we will not address it.

                                                   12
               (B) grant a continuance;

               (C) prohibit the party from introducing the undisclosed evidence; or

               (D) enter such other order as it deems just under the circumstances.

Tenn. R. Crim. P. 16(d)(2). “A trial court has wide discretion in fashioning a remedy for
non-compliance with a discovery order, and the sanction should fit the circumstances of the
case. State v. Downey, 259 S.W.3d 723, 737 (2008).

        In the instant case, the record reveals that the Defendant submitted his discovery
request in September 2012. However, we have no way to glean from the record whether the
lab report was included in the discovery provided to the Defendant. Nonetheless, the trial
court, in fashioning a remedy for the State’s apparent non-compliance with the Defendant’s
discovery request, determined that the appropriate course of action under the particular
circumstances was to grant a continuance. Accordingly, the trial court granted a six-week
continuance from the date of the Defendant’s objection on October 24, 2012, until December
5, 2012, giving the Defendant plenty of time to prepare for the TBI lab report. Therefore,
the trial court did not abuse its discretion. The Defendant is entitled to no relief on this issue.

                                  Sufficiency of the Evidence

        The Defendant also contends that the evidence was not sufficient to support his
conviction for possession of .5 grams or more of a substance containing cocaine with intent
to sell or deliver.

       Our standard of review regarding sufficiency of the evidence is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e). After a defendant is
found guilty, the presumption of innocence is removed and replaced with a presumption of
guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Consequently, the defendant has
the burden on appeal of demonstrating why the evidence was insufficient to support the
verdict. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The appellate court does not
weigh the evidence anew; rather, “a jury verdict, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts” in the testimony and all
reasonably drawn inferences in favor of the State. State v. Harris, 839 S.W.2d 54, 75 (Tenn.
1992). Thus, “the State is entitled to the strongest legitimate view of the evidence and all
reasonable or legitimate inferences which may be drawn therefrom.” Id. (citation omitted).
This standard of review applies to guilty verdicts based upon direct or circumstantial

                                                13
evidence. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009)). In Dorantes, our Supreme Court adopted the United States
Supreme Court standard that “direct and circumstantial evidence should be treated the same
when weighing the sufficiency of such evidence.” Id. at 381. Accordingly, the evidence
need not exclude every other reasonable hypothesis except that of the defendant’s guilt,
provided the defendant’s guilt is established beyond a reasonable doubt. Id.

        “Questions concerning the credibility of witnesses, the weight and value to be given
the evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). In a bench trial, the judge is the
trier of fact, and “‘the verdict of the trial judge is entitled to the same weight on appeal as a
jury verdict.’” State v. Farrar, 355 S.W.3d 582, 585 (Tenn. Crim. App. 2011) (quoting State
v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App. 1999)); see also State v. Hatchett, 560
S.W.2d 627, 630 (Tenn. 1978).

        Under Tennessee Code Annotated sections 39-17-417(a)(4) (2010) and 39-17-
417(c)(1) (2010), anyone who knowingly possesses a .5 grams or more of “any substance
containing cocaine” with “intent to manufacture, deliver or sell” that substance is guilty of
a Class B Felony. Tennessee statute defines “deliver” as “the actual, constructive, or
attempted transfer from one person to another of a controlled substance, whether or not there
is an agency relationship.” Tenn. Code Ann. § 39-17-402(6) (2010). To “sell” is defined as
“a bargained-for offer and acceptance, and an actual or constructive transfer or delivery of
the subject matter property.” State v. Holston, 94 S.W.3d 507, 510 (Tenn. Crim. App. 2002).

        As previously discussed herein, the Defendant was found to have been in possession
of a “white powder” and “six individual little baggies” containing “a rock like substance.”
Agent Scott testified that the weight of the white powder was .33 grams, and the total weight
of the rock like substance was .9 grams. Agent Scott further testified that all of those
substances individually tested positive for the presence of cocaine. Agent Hankins testified
that, during his interview with the Defendant regarding these substances, the Defendant made
a statement that “he sells to support his habit and make a little extra money.” When asked
who he would “typically exchange” drugs with, the Defendant responded, “It’s more so of
the buddies that I hand out [sic], like the people I was going to play cards with.” He
clarified, “as you get together and put money in together to go to the store to buy some beer,
it would be the same putting money together to get high together.” Based on the Defendant’s
own admission that he sold drugs to support his habit, that the Defendant was in possession
of several individual packages of cocaine, and his own testimony that he typically split the
cost and delivered drugs to the very people whom he was on his way to visit when he was
pulled over, there was more than enough evidence to lead a rational trier of fact to conclude
that the Defendant was in possession of .5 grams or more of a substance containing cocaine

                                               14
with intent to sell or deliver. Thus, the Defendant is entitled to no relief on this basis.

                                          Sentencing

        Finally, the Defendant challenges the sentence imposed by the trial court, arguing that
he should have been placed on community corrections. Prior to imposing sentence, a trial
court is required to consider the following:

       (1) The evidence, if any, received at the trial and the sentencing hearing;

       (2) The presentence report;

       (3) The principles of sentencing and arguments as to sentencing alternatives;

       (4) The nature and characteristics of the criminal conduct involved;

       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in [Tennessee Code Annotated sections ] 40-35-
       113 and 40-35-114;

       (6) Any statistical information provided by the administrative office of the
       courts as to sentencing practices for similar offenses in Tennessee; and

       (7) Any statement the defendant wishes to make in the defendant’s own behalf
       about sentencing.

Tenn. Code Ann. § 40-35-210(b) (2010).

        The referenced “principles of sentencing” include the following: “the imposition of
a sentence justly deserved in relation to the seriousness of the offense” and “[e]ncouraging
effective rehabilitation of those defendants, where reasonably feasible, by promoting the use
of alternative sentencing and correctional programs.” Tenn. Code Ann. § 40-35-102(1),
(3)(C) (2010). “The sentence imposed should be the least severe measure necessary to
achieve the purposes for which the sentence is imposed,” and “[t]he potential or lack of
potential for the rehabilitation or treatment of the defendant should be considered in
determining the sentence alternative or length of a term to be imposed.” Id. § 40-35-103(4),
(5) (2010).

       Our Sentencing Act also mandates as follows:



                                              15
       In imposing a specific sentence within the range of punishment, the court shall
       consider, but is not bound by, the following advisory sentencing guidelines:

              (1) The minimum sentence within the range of punishment is the
       sentence that should be imposed, because the general assembly set the
       minimum length of sentence for each felony class to reflect the relative
       seriousness of each criminal offense in the felony classifications; and

               (2) The sentence length within the range should be adjusted, as
       appropriate, by the presence or absence of mitigating and enhancement factors
       set out in [Tennessee Code Annotated sections] 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c) (2010).

      Additionally, a sentence including confinement should be based on the following
considerations:

             (A) Confinement is necessary to protect society by restraining a
       defendant who has a long history of criminal conduct;

              (B) Confinement is necessary to avoid depreciating the seriousness of
       the offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or

              (C) Measures less restrictive than confinement have frequently or
       recently been applied unsuccessfully to the defendant.

Tenn. Code Ann. § 40-35-103(1).

       When the record establishes that the trial court imposed a sentence within the
appropriate range that reflects a “proper application of the purposes and principles of our
Sentencing Act,” this Court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). “[A] trial court’s misapplication of an enhancement or mitigating factor
does not remove the presumption of reasonableness from its sentencing decision.” Id. at 709.
This Court will uphold the trial court’s sentencing decision “so long as it is within the
appropriate range and the record demonstrates that the sentence is otherwise in compliance
with the purposes and principles listed by statute.” Id. at 709-10. Moreover, under those
circumstances, we may not disturb the sentence even if we had preferred a different result.
See State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008). The party appealing the sentence has

                                             16
the burden of demonstrating its impropriety. Tenn. Code Ann. § 40-35-401, Sent’g Comm’n
Cmts.; see also State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).

        The Defendant contends that the trial court should have considered an alternative
sentence to incarceration. Our supreme court recently held that the Bise standard of review
also is applicable to “questions related to probation or any other alternative sentence.” State
v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012). Thus, in reviewing a trial court’s denial
of an alternative sentence, the applicable standard of review is abuse of discretion with a
presumption of reasonableness so long as the sentence “reflect[s] a decision based upon the
purposes and principles of sentencing.” Id.

        In the instant case, the trial court determined that the Defendant was a Range II
multiple offender. See Tenn. Code Ann. § 40-35-106 (2010). The presentence report,
entered as evidence in the sentencing hearing, reveals that the Defendant had four prior
felony convictions in addition to a number of misdemeanor convictions dating back to 2003.
Based on that history, the trial court found that the Defendant had a long history of criminal
convictions. Furthermore, the record reveals that the Defendant has prior probation
violations. The court noted that, prior to committing the instant offenses, the Defendant
recently had been released after serving over six years in prison for possession of cocaine.
At the time the Defendant received that conviction in 2005, he was still on probation for an
earlier conviction for possession of cocaine that he received in 2003. Based on this, the trial
court found that less restrictive measures of confinement had been frequently and recently
applied unsuccessfully. Therefore, the trial court denied the Defendant’s request for
alternative sentencing and ordered that the Defendant serve his effective twelve year sentence
in confinement. We hold that the trial court imposed the Defendant’s sentence in a manner
consistent with the purposes, principles, and goals of the Sentencing Act. Accordingly, the
Defendant is entitled to no relief on this issue.

                                      CONCLUSION

         For the reasons set forth above, we affirm the judgments of the trial court.




                                           ________________________________
                                           JEFFREY S. BIVINS, JUDGE




                                              17